Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 06/28/21.

The application has been amended as follows: 

A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
an upstream air treatment stage comprising  an upstream air treatment chamber having an upstream air treatment chamber air inlet and an upstream air treatment chamber air outlet, wherein dirt is separated in the upstream air treatment chamber from an air stream as the air stream travels from the upstream air treatment chamber air inlet to the upstream air treatment chamber air outlet; and,
a downstream air treatment stage, the downstream air treatment stage comprising chamber , wherein the air stream passes through the downstream air treatment chamber after passing through the upstream air treatment chamber and additional dirt is separated in downstream air treatment chamber and at least some of the additional dirt is collected in the downstream dirt collection chamber,
wherein the downstream air treatment chamber chamber chamber 
 
The hand vacuum cleaner of claim 1 wherein the downstream dirt collection chamber extends forward of the downstream air treatment chamber chamber 
 
The hand vacuum cleaner of claim 1 wherein the downstream dirt collection chamber extends forward of the downstream air treatment chamber chamber 

The hand vacuum cleaner of claim 1 wherein the downstream dirt collection chamber and the upstream air treatment chamber 

The hand vacuum cleaner of claim 4 wherein the front end of the upstream air treatment stage is openable wherein, when the front end is opened, the downstream dirt collection chamber and the upstream air treatment chamber 


The hand vacuum cleaner of claim 1 wherein a plane that is transverse to the longitudinal axis extends through the upstream air treatment chamber 

The hand vacuum cleaner of claim 1 wherein the dirty air inlet is located at the upper end of the hand vacuum cleaner and, when the longitudinal axis extends horizontally chamber 

The hand vacuum cleaner of claim 1 wherein the upstream air treatment chamber 

The hand vacuum cleaner of claim 1 wherein the downstream air treatment 

The hand vacuum cleaner of claim 9 wherein the upstream air treatment chamber 

The hand vacuum cleaner of claim 1 wherein the upstream air treatment chamber 

The hand vacuum cleaner of claim 1 wherein the upstream air treatment stage has an upstream diameter in a plane that is transverse to the longitudinal axis and the downstream air treatment stage has a downstream diameter in a plane that is transverse to the longitudinal axis and the downstream diameter is comparable to the upstream diameter.

The hand vacuum cleaner of claim 1 wherein the upstream air treatment stage has an upstream diameter in a plane that is transverse to the longitudinal axis and the downstream air treatment stage has a downstream diameter in a plane that is transverse to the longitudinal axis and the downstream diameter is equal to the upstream diameter.

The hand vacuum cleaner of claim 1 further comprising a pre-motor filter that is positioned rearward of the downstream air treatment stage. 

The hand vacuum cleaner of claim 14 wherein the pre-motor filter has a filter diameter in a plane that is transverse to the longitudinal axis and the downstream air treatment stage has a downstream diameter in a plane that is transverse to the longitudinal axis and the downstream diameter is comparable to the filter diameter.

The hand vacuum cleaner of claim 14 further comprising a suction motor that is positioned rearward of the pre-motor filter.

A hand vacuum cleaner having a front end having a dirty air inlet, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising: 
an upstream air treatment stage comprising  an upstream air treatment chamber having an upstream air treatment chamber air inlet and an upstream air treatment chamber air outlet, wherein dirt is separated in the upstream air treatment chamber from an air stream as the air stream travels from the upstream air treatment chamber air inlet to the upstream air treatment chamber air outlet; and,
a downstream air treatment stage, the downstream air treatment stage comprising chamber , wherein the air stream passes through the downstream air treatment chamber after passing through the upstream air treatment chamber and additional dirt is separated in downstream air treatment chamber and at least some of the additional dirt is collected in the downstream dirt collection chamber,
wherein the downstream air treatment chamber chamber chamber 
 
The hand vacuum cleaner of claim 17 wherein a plane that is transverse to the longitudinal axis extends through the upstream air treatment chamber 

The hand vacuum cleaner of claim 18 wherein the downstream dirt collection chamber extends to a front end of the upstream air treatment chamber 

The hand vacuum cleaner of claim 16 wherein the front end of the upstream air treatment stage is openable wherein, when the front end is opened, the downstream dirt collection chamber and the upstream air treatment chamber 

Drawings
The drawings were received on 06/25/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest a motivation for wherein the downstream air treatment chamber member is positioned rearward of the upstream air treatment chamber member and the downstream dirt collection chamber extends forward of the downstream air treatment chamber to a location that is forward of the rear end of the upstream air treatment stage (claim 1), or the downstream dirt collection chamber underlies the upstream air treatment chamber (claim 17), in combination with the other recited structural limitations.
Claims 2-16 and 18-20 depend on claims 1, 17; and hence are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG H BUI/           Primary Examiner, Art Unit 1773